NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1039-18T3

KAREN A. BLOCK,

          Plaintiff-Respondent,

v.

CORNELIUS J. BLOCK, JR.,

     Defendant-Appellant.
__________________________

                    Submitted November 14, 2019 – Decided November 21, 2019

                    Before Judges Haas and Enright.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Camden County,
                    Docket No. FM-04-1004-13.

                    Neil I. Sternstein, attorney for appellant.

                    Trimble & Armano, attorneys for respondent (Keith R.
                    Trimble, on the brief).

PER CURIAM

          In this post-judgment matrimonial matter, defendant appeals from the

Family Part's September 21, 2018 order entered by Judge Judith S. Charny. In
this order, the judge, among other things: (1) granted plaintiff's motion to

enforce litigant's rights due to defendant's failure to pay child support and vacate

the former marital home as required in the court's May 26, 2017 order; (2)

directed defendant to pay plaintiff $2000 as a sanction for his violation of the

May 26 order; (3) set the amount of defendant's child support arrears at $3391;

and (4) ordered defendant to pay plaintiff $287 per week in child support, plus

$35 per week toward his arrears through the Probation Department.

      On appeal, defendant raises the following contentions:

            I.     The Court Erred When It Failed to Grant an
                   Adjournment To Defendant's Counsel.

            II.    The Court Erred When It Failed To Take
                   Testimony from the Litigants, and Defendant was
                   Denied Due Process.

            III.   The Court Erred When It Imposed Sanctions.

            IV.    The Court's Order is Ambiguous and Should be
                   [V]acated.

            V.     Upon Remand a Different Judge Is Required to
                   Hear the Case. (Not raised below).

Based on our review of the record and the applicable law, we affirm

substantially for the reasons expressed by Judge Charny in her oral decision.

We add the following brief comments.



                                                                            A-1039-18T3
                                         2
      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings

undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)) (alteration in original).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995), we

"'should not disturb the factual findings and legal conclusions of the trial judge

unless . . . convinced that they are so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice' or when we determine the court has palpably abused its

discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (quoting

Cesare, 154 N.J. at 412) (alteration in original). We will only reverse the judge's

decision when it is necessary to "ensure that there is not a denial of justice

because the family court's conclusions are [] clearly mistaken or wide of the




                                                                           A-1039-18T3
                                        3
mark." Id. at 48 (alteration in original) (internal quotations omitted) (quoting

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).

      Applying these principles, defendant's arguments concerning the

September 21, 2018 order reveal nothing "so wide of the mark" that we could

reasonably conclude that a clear mistake was made by the judge. The record

amply supports Judge Charny's factual findings and, in light of those findings,

her legal conclusions are unassailable.

      Contrary to defendant's argument, the judge did not abuse her discretion

by denying defendant's untimely request for a second adjournment after she

previously postponed consideration of plaintiff's enforcement motion for thirty-

six days when defendant asserted he needed more time to retain an attorney.

Defendant clearly had ample time to obtain counsel. Under these circumstances,

the judge's decision to require defendant and his attorney to proceed on the new

scheduled return date was plainly appropriate. J.D. v. M.D.F., 207 N.J. 458, 480

(2011).

      There was no need for the judge to conduct a plenary hearing prior to

addressing plaintiff's motion. Defendant did not file a response to plaintiff's

motion and did not submit a certification contradicting any of the facts set forth

in plaintiff's papers. Thus, there was no dispute as to any material fact and a


                                                                          A-1039-18T3
                                          4
hearing was not required. Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div.

2007).

         We also discern no basis for disturbing the judge's decision to impose a

$2000 sanction upon defendant in view of his past failure to abide by the court's

orders and to ensure that he would comply in the future. The imposition of a

reasonable monetary sanction is "an entirely proper tool to compel compliance

with a court order." Franklin Twp. Bd. of Educ. v. Quakertown Educ. Ass'n,

274 N.J. Super. 47, 55 (App. Div. 1994). Here, the judge was thoroughly

familiar with all the relevant facts, the sanction was not excessive, and it was

designed to facilitate defendant's future adherence to the court's orders.

      Finally, the September 21, 2018 order was not ambiguous. It directed

defendant to pay plaintiff the sanction and did not permit him to take this

payment as a credit against his child support arrears. Therefore, we also reject

defendant's contention on this point. 1

      Affirmed.




1
  Because we have affirmed the trial judge's decision in all respects, we need
not consider the argument defendant raises in Point V of his brief.
                                                                             A-1039-18T3
                                          5